                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                      UNITED STATES DISTRICT COURT
                                   9                                   NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         GLENN DANIEL GALLOT,                             Case No. 19-01366 BLF (PR)
                                  11
                                                            Plaintiff,                    JUDGMENT
                                  12
Northern District of California




                                                    v.
 United States District Court




                                  13
                                         CA ATTORNEY GENERAL OFFICE,
                                  14
                                         et al.,
                                  15                        Defendants.
                                  16

                                  17

                                  18            The Court has dismissed the instant civil rights action without prejudice for failure
                                  19   to pay the filing fee. A judgment of dismissal without prejudice is entered.
                                  20            The Clerk shall close the file.
                                  21            IT IS SO ORDERED.
                                  22   Dated: _____________________
                                                October 15, 2019                          ________________________
                                  23                                                      BETH LABSON FREEMAN
                                                                                          United States District Judge
                                  24

                                  25

                                  26

                                  27

                                  28
                                       Judgement
                                       P:\PRO-SE\BLF\CR.19\01366Gallot_jud.docx
